DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on December 17, 2021:
Claims 1 and 3-11 are pending;
The 112, 102 and 103 rejections set forth in the previous Office Action are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery housing of claim 1, the housing comprising a plurality of covers comprising a first cover and a second cover disposed adjacent to the first cover and coupled to the first cover and a coupling rod configured to couple the first and second covers, 
wherein the first cover has a first insert hole into which one end of the coupling rod is inserted, and the second cover has a second insert hole into which the other end of the coupling rod is inserted, and wherein each of the first insert hole and the second insert hole are formed partially into the respective first cover and second cover, and does not penetrate through the respective first cover and the second cover.

Newly cited Kimura et al. (JP 2017-076507A) teaches of a battery housing for accommodating a battery, the battery housing comprising: a plurality of covers 2 and 3 coupled to each other to form a space in which the battery M is accommodated, the plurality of covers including a first cover 3 and a second cover 2 disposed adjacent to the first cover 3 and coupled to the first cover 3, and a coupling rod 4 configured to couple the first cover 3 and the second cover 2, wherein the first cover 3 has a first insert hole 31 into which one end of the coupling rod 4 is inserted, the first insert hole 31 is formed partially into the respective first cover 3 and does not penetrate through the first cover 3 (Fig. 1).
Kimura does not teach that the second cover 2 has a second insert hole into which the other end of the coupling rod 4 is inserted, and wherein the second insert hole is formed partially into the respective second cover 2, and does not penetrate through the second cover 2 (as recited in claim 1) and neither Kimura nor the remaining cited prior art of record, alone or in combination, provide any motivation to meet these deficiencies in Kimura.
	Claims 3-11 are dependent upon claim 1 and allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725